Exhibit 10.4

 

THIS TRANSACTION FEE AGREEMENT (this “Agreement”) is made as of the 24th day of
August 2018.

 

BETWEEN:

 

 

 

 

 

 

 

EMMAUS LIFE SCIENCES, INC.

 

 

21250 Hawthorne Blvd.

 

 

Suite 800

 

 

Torrance, CA 90503

 

 

 

 

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

 

 

 

 

 

 

T.R. WINSTON & COMPANY, LLC

 

 

376 Main Street

 

 

Bedminster, New Jersey 07921

 

 

 

 

 

(the “Broker”)

 

OF THE SECOND PART

 

W H E R E A S:

 

A.The Company will enter into a Securities Purchase Agreement (the “Purchase
Agreement”) with the purchasers to be identified on the signature pages of the
Purchase Agreement (collectively, the “Investors”) in connection with the
placement of senior debentures in Emmaus Life Sciences, Inc., and warrants in
the Company, in the aggregate amount up to $7,000,000;

B.The Broker is a licensed broker-dealer with the Financial Industry Regulatory
Authority;

C.The Broker introduced the Company to the Investors and assisted the Company in
the transactions contemplated by the Notes;

D.If the Company closes the transaction contemplated herein, the Company wishes
to reward the Broker for its services in the manner hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, conditions,
warranties and representations hereinafter set forth, the parties hereto agree
as follows:

 

1.The Company agrees to compensate the Broker as follows: (i) four percent (4%)
of the gross proceeds raised in the offering, payable at the Closing (as defined
in the Purchase Agreement), and (ii) fifty thousand (50,000) 5-year warrants,
identical to the Investor Warrants (the “Broker Warrants”) to Broker or its
designees at the Closing to purchase shares of common stock of Emmaus Life
Sciences, Inc. with a strike price of $11.30 at the Closing of the transaction.
The Broker

1

 

--------------------------------------------------------------------------------

Warrant shall vest immediately upon issuance. Fees and Broker Warrants shall be
paid to Broker in the manner and in the name designated by Broker.

2.The parties hereto, and each of them, covenant and agree that each of them
shall and will upon reasonable request by the other party, make, do, execute or
cause to be made, done or executed all such further and other lawful acts,
deeds, things, devices and assurances whatsoever for the better or more perfect
and absolute performance of the terms and conditions of this Agreement.

3.By execution hereof, the Company acknowledges that the Broker does not provide
investment advice or financial planning services.  In that regard, the Broker is
not registered as an investment adviser under the Investment Advisers Act of
1940, as amended, and cannot therefore provide any advice regarding the
desirability or value of purchasing, selling, transacting in, investing in, or
holding any security.  Rather, the Broker’s services will be limited to those
properly provided by a licensed broker-dealer (T.R. Winston & Company, LLC is
registered with the FINRA as an “Introducing Broker/Dealer” or “K” broker/
dealer in accordance with Section 15 of the Securities and Exchange Act of 1934,
as amended.)

4.The Company hereby agrees to indemnify and hold harmless the Broker, its
managers, members, agents and employees (collectively referred to as the Broker
for purposes of this Section 4) from and against any and all claims, actions,
suits, proceedings (including those of shareholders), damages, liabilities and
expenses as incurred by any of them (including the fees and expenses of counsel)
which are related to or arise out of any actions taken or omitted to be taken
(including any untrue statements made or omitted to be made) by the Company or
any actions taken or omitted to be taken by the Broker (except in the case of
gross negligence or willful misconduct on the part of such Broker) in connection
with the transactions contemplated by the Purchase Agreement or otherwise
related to or arising out of the Broker’s activities on behalf of the
Company.  The Company shall reimburse Broker for all expenses (including the
fees and expenses of counsel) incurred by such Broker in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, including in connection with pending or threatened litigation to
which Broker is a party, except in the case of gross negligence or willful
misconduct on the part of such Broker.

5.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, administrators, successors and assigns.

6.This Agreement shall be enforced, governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such State.  In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.  The parties hereto hereby submit to the exclusive
jurisdiction of the state courts or the United States Federal Courts located in
New York with respect to any dispute arising under this Agreement or the
transactions contemplated hereby.  The party which does not prevail in any
dispute arising under this Agreement shall be responsible for all fees and
expenses, including attorneys’ fees, incurred by the prevailing party in
connection with such dispute.

7.This Agreement consists of a total of three (3) pages.  This Agreement may be
signed in any number of counterparts and the combination of the same shall
constitute a binding agreement.  A signed copy of this Agreement received via
facsimile shall be deemed an original signature of a party for purposes of
making this Agreement a binding agreement.

2

 

--------------------------------------------------------------------------------

Signature page to follow

 

IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of and from the day first above written.

 

EMMAUS LIFE SCIENCES, INC.

 

 

By:

/s/ YUTAKA NIIHARA

 

Name:

Yutaka Niihara

 

Title:

Chief Executive Officer

 

 

 

T.R. WINSTON & COMPANY, LLC

 

 

By:

/s/ G.TYLER RUNNELS

 

Name:

G. Tyler Runnels

 

Title:

Chairman & Chief Executive Officer

 

3

 